Exhibit 32.1 CERTIFICATIONS Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of CONMED Corporation, a New York corporation (the “Corporation”), does hereby certify that: The Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 (the “Form 10-Q”) of the Corporation fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: July 30, 2010 /s/Joseph J. Corasanti Joseph J. Corasanti President and Chief Executive Officer Date: July 30, 2010 /s/Robert D. Shallish, Jr. Robert D. Shallish, Jr. Vice President-Finance and Chief Financial Officer E-3
